Case 2:19-bk-14626-NB     Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Three of Exhibits Page 1 of 160




                                                            April 30, 2019

                                                             2:00 p.m.




                                                                              174
Case 2:19-bk-14626-NB     Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Three of Exhibits Page 2 of 160




                                                                              175
Case 2:19-bk-14626-NB     Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Three of Exhibits Page 3 of 160




                                                                              176
Case 2:19-bk-14626-NB     Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Three of Exhibits Page 4 of 160




                                                                              177
Case 2:19-bk-14626-NB     Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Three of Exhibits Page 5 of 160




                                                                              178
Case 2:19-bk-14626-NB     Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Three of Exhibits Page 6 of 160




                                                                              179
Case 2:19-bk-14626-NB     Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Three of Exhibits Page 7 of 160




                                                                              180
Case 2:19-bk-14626-NB     Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Three of Exhibits Page 8 of 160




                                                                              181
Case 2:19-bk-14626-NB     Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                        Volume Three of Exhibits Page 9 of 160




                                                                              182
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 10 of 160




                                                                          183
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 11 of 160




                                                                          184
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 12 of 160




                                                                          185
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 13 of 160




                                                                          186
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 14 of 160




                                                                          187
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 15 of 160




                                                                          188
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 16 of 160




                                                                          189
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 17 of 160




                                                                          190
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 18 of 160




                                                                          191
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 19 of 160




                                                                          192
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 20 of 160




                                                                          193
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 21 of 160




                                                                          194
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 22 of 160




                                                                          195
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 23 of 160




                                                                          196
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 24 of 160




                                                                          197
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 25 of 160




                                                                          198
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 26 of 160




                                                                          199
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 27 of 160




                                                                          200
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 28 of 160




                                                                          201
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 29 of 160




                                                                          202
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 30 of 160




                                                                          203
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 31 of 160




                                                                          204
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 32 of 160




                                                                          205
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 33 of 160




                                                                          206
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 34 of 160




                                                                          207
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 35 of 160




                                                                          208
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 36 of 160




                                                                          209
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 37 of 160




                                                                          210
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 38 of 160




                                                                          211
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 39 of 160




                                                                          212
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 40 of 160




                                                                          213
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 41 of 160




                                                                          214
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 42 of 160




                                                                          215
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 43 of 160




                                                                          216
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 44 of 160




                                                                          217
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 45 of 160




                                                                          218
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 46 of 160




                                                                          219
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 47 of 160




                                                                          220
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 48 of 160




                                                                          221
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 49 of 160




                                                                          222
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 50 of 160




                                                                          223
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 51 of 160




                                                                          224
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 52 of 160




                                                                          225
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 53 of 160




                                                                          226
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 54 of 160




                                                                          227
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 55 of 160




                                                                          228
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 56 of 160




                                                                          229
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 57 of 160




                                                                          230
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 58 of 160




                                                                          231
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 59 of 160




                                                                          232
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 60 of 160




                                                                          233
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 61 of 160




                                                                          234
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 62 of 160




                                                                          235
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 63 of 160




                                                                          236
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 64 of 160




                                                                          237
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 65 of 160




                                                                          238
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 66 of 160




                                                                          239
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 67 of 160




                                                                          240
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 68 of 160




                                                                          241
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 69 of 160




                                                                          242
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 70 of 160




                                                                          243
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 71 of 160




                                                                          244
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 72 of 160




                                                                          245
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 73 of 160




                                                                          246
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 74 of 160




                                                                          247
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 75 of 160




                                                                          248
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 76 of 160




                                                                          249
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 77 of 160




                                                                          250
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 78 of 160




                                                                          251
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 79 of 160




                                                                          252
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 80 of 160




                                                                          253
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 81 of 160




                                                                          254
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 82 of 160




                                                                          255
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 83 of 160




                                                                          256
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 84 of 160




                                                                          257
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 85 of 160




                                                                          258
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 86 of 160




                                                                          259
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 87 of 160




                                                                          260
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 88 of 160




                                                                          261
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 89 of 160




                                                                          262
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 90 of 160




                                                                          263
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 91 of 160




                                                                          264
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 92 of 160




                                                                          265
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 93 of 160




                                                                          266
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 94 of 160




                                                                          267
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 95 of 160




                                                                          268
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 96 of 160




                                                                          269
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 97 of 160




                                                                          270
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 98 of 160




                                                                          271
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                     Volume Three of Exhibits Page 99 of 160




                                                                          272
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 100 of 160




                                                                          273
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 101 of 160




                                                                          274
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 102 of 160




                                                                          275
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 103 of 160




                                                                          276
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 104 of 160




                                                                          277
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 105 of 160




                                                                          278
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 106 of 160




                                                                          279
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 107 of 160




                                                                          280
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 108 of 160




                                                                          281
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 109 of 160




                                                                          282
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 110 of 160




                                                                          283
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 111 of 160




                                                                          284
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 112 of 160




                                                                          285
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 113 of 160




                                                                          286
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 114 of 160




                                                                          287
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 115 of 160




                                                                          288
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 116 of 160




                                                                          289
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 117 of 160




                                                                          290
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 118 of 160




                                                                          291
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 119 of 160




                                                                          292
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 120 of 160




                                                                          293
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 121 of 160




                                                                          294
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 122 of 160




                                                                          295
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 123 of 160




                                                                          296
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 124 of 160




                                                                          297
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 125 of 160




                                                                          298
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 126 of 160




                                                                          299
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 127 of 160




                                                                          300
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 128 of 160




                                                                          301
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 129 of 160




                                                                          302
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 130 of 160




                                                                          303
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 131 of 160




                                                                          304
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 132 of 160




                                                                          305
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 133 of 160




                                                                          306
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 134 of 160




                                                                          307
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 135 of 160




                                                                          308
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 136 of 160




                                                                          309
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 137 of 160




                                                                          310
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 138 of 160




                                                                          311
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 139 of 160




                                                                          312
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 140 of 160




                                                                          313
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 141 of 160




                                                                          314
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 142 of 160




                                                                          315
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 143 of 160




                                                                          316
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 144 of 160




                                                                          317
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 145 of 160




                                                                          318
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 146 of 160




                                                                          319
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 147 of 160




                                                                          320
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 148 of 160




                                                                          321
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 149 of 160




                                                                          322
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 150 of 160




                                                                          323
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 151 of 160




                                                                          324
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 152 of 160




                                                                          325
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 153 of 160




                                                                          326
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 154 of 160




                                                                          327
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 155 of 160




                                                                          328
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 156 of 160




                                                                          329
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 157 of 160




                                                                          330
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 158 of 160




                                                                          331
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 159 of 160




                                                                          332
Case 2:19-bk-14626-NB Doc 17-5 Filed 04/25/19 Entered 04/25/19 14:34:58   Desc
                    Volume Three of Exhibits Page 160 of 160




                                                                          333
